t c memo united_states tax_court raymond l monk jr petitioner v commissioner of internal revenue respondent docket nos filed date caroline d ciraolo for petitioner bradley c plovan for respondent memorandum findings_of_fact and opinion holmes judge for many years raymond monk reported his interest in a baltimore bar called chuck’s place as a sole_proprietorship on his tax returns this wasn’t surprising--it was his name on the bar’s liquor license his name on the bar’s checking account and it was he who was recognized by maryland as the bar’s lottery agent but when the commissioner began an audit monk’s accountant delved deeper and determined that monk should have been reporting his income from the bar as nothing more than rent taxation is eternally lively it concerns nine-tenths of us more directly than either smallpox or golf and has just as much drama in it moreover it has been mellowed and made gay by as many gaudy preposterous theories we must decide in this lively controversy whether monk was merely a landlord or whether as the commissioner implies this is just another gaudy preposterous theory findings_of_fact raymond monk has dabbled over the years in a variety of businesses including drywall installation plumbing running a delicatessen and even raising rabbits he’s also invested in more than a half dozen pieces of commercial real_estate in and around baltimore in all but one of these rental arrangements monk declined to draft written leases relying instead on you pay you stay oral agreements charles chuck maney met monk more than twenty years ago when monk was dating his sister their friendship grew and maney went to work for monk in both his plumbing and drywall businesses when monk decided to retire from construction maney h l mencken the dismal science smart set date pincite monk has only one written lease in his entire portfolio-- with a tenant who demanded formal documentation to maintain a liquor license decided to retire as well but unlike monk who was leaving the city life to move to the bucolic mountains of western maryland maney--who had worked in a saloon before meeting his friend-- wanted to stay in baltimore and run a bar he faced just two obstacles he didn’t have the money or knowhow to buy a building for the bar and in his distant youth he’d committed a felony which as far as he knew would keep him from getting a liquor license maney talked to monk monk said that since maney liked the bar business and monk liked rental property monk would help maney out in monk and maney went in together to buy a bar and building in the blue-collar baltimore neighborhood of highlandtown maney gave monk dollar_figure to cover the cost of the business--which he named chuck’s place--and monk put up the remainder of the dollar_figure purchase_price monk then applied for and received the liquor license for chuck’s place and became the bar’s registered sales agent for the maryland lottery he also set up a bank account for chuck’s place and gave maney full signatory authority over it with that done monk moved almost miles away and left the operation of the bar to maney in the mid-1990s highlandtown was a rough neighborhood chuck’s place was open every day from a m to a m so maney and his family who helped him run the bar moved into the second floor of the building to keep an eye on things he installed security cameras so that he could watch the bar from the apartment and set up separate phone lines for the bar and residence so that he could be reached at any time with questions or problems as the years passed though about the only problem maney really had was the occasional bounced check that wasn’t enough of a problem however to deter him from offering to cash both payroll and personal checks for his regular customers since many of them didn’t even have bank accounts cashing their checks inclined them to spend more money at the bar on this point we found maney particularly credible in any event the increased business offset the risks of check cashing out of convenience more than anything else maney would keep any extra change from the check ie if the check was for dollar_figure he’d give the customer dollar_figure and keep cents and set it aside along with other change collected to help pay for an annual children’s christmas party per his oral agreement with monk maney paid for all interior expenditures himself and deducted the cost of any exterior repairs and maintenance from the dollar_figure monthly rent that he paid monk maney’s sister originally kept the books for chuck’s place but maney’s wife took over when his sister started getting--as maney put it-- sticky fingers with the revenue at maney referred to this cost allocation as the swinging door agreement if the door swung in maney was responsible if the door swung out monk was on the hook the end of each year maney would send a dome book to monk for him to figure out since the whole thing was according to maney far too complicated for him to untangle himself monk used joseph hahn a certified_public_accountant to prepare his income_tax returns for nearly twenty years hahn would send monk an organizer with the previous year’s tax_return figures and monk would update the organizer and return it along with all of his annual financial records after hahn prepared and reviewed the return he sent it to monk to sign and file because monk always included chuck’s place’s dome book in the papers forwarded along with the organizer hahn assumed monk owned chuck’s place and thus reported it as schedule c income from then monk was reporting income and losses from chuck’s place on a schedule c attached to his income_tax return but then the commissioner audited monk’s and returns which showed net operating losses part of these losses was attributable to chuck’s place part to monk’s rental properties and part to his other business activities as the audit progressed hahn realized that monk wasn’t directly involved in the management of chuck’s place he and monk then prepared dome book was the witnesses’ shorthand way of referring to a recordkeeping notebook published by the dome publishing company and widely used by small businesses to organize their receipts and expenses amended income_tax returns for and deleting the income and expenses of chuck’s place from his schedule c and including them to the extent that they were landlord expenses on his schedule e monk’s tax_return listed the rent from chuck’s place on schedule e when originally filed the commissioner rejected the change in characterization and determined that chuck’s place was underreporting income from what she was convinced was a check-cashing business she used two different indirect analytic methods to quantify the resulting deficiencies one was the well-known modified-bank-deposits method see fry v commissioner tcmemo_1991_51 affd without published opinion 8_f3d_26 9th cir the other --the check-cashing-fee method--was custom designed by the revenue_agent for this case and tried to determine unreported check-cashing income by figuring out the cash on hand at the bar for the years in this case--1999 and 2000--the agent calculated the deficiency using both methods and went with the one that generated the highest tax due this led her to use the modified- bank-deposits method for but to use the check-cashing-fee method for the amended tax_return was filed with the irs as part of the audit monk hadn’t reported the rent he received from maney on the older returns though he also wasn’t deducting it as an expense on the schedules c the irs mailed monk notices of deficiency for both years monk timely filed petitions the cases were consolidated and trial was held in baltimore monk was a resident of maryland when he filed opinion the commissioner claims that monk’s original position on his tax returns for through 2002--ie that chuck’s place was his own schedule c sole proprietorship--was an admission by monk and so is the proper way to classify his interest in the bar in support she points out that it is monk’s name that was stated as the bar’s owner on the liquor license and lottery paperwork monk was also the only person originally named on the bar’s only bank account even now maney’s name is on that bank account not as an owner but only as someone with signatory authority finally it was monk who submitted the bar’s gross_income and losses to the irs not maney monk changed his position only after the audit began each of these points supports the commissioner’s view that monk actually owned chuck’s place although maybe as a joint_venture or partnership with maney rather than a sole_proprietorship but we look at all the facts together to decide characterizing any potential ownership_interest as a sole_proprietorship would mean classifying monk and maney’s relationship as that of employer employee nothing in the record supports this how to classify the friendly and informal arrangement that monk and maney had reached first we keep the parties’ own intent foremost in our consideration 337_us_733 269_f2d_882 8th cir second we follow the principle that state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights 115_tc_506 citing 472_us_713 461_us_677 and 363_us_509 first off we need to decide whether monk and maney’s initial agreement can be construed as a valid attempt to create a lease under maryland law maryland law defines a lease as any oral or written_agreement express or implied creating a landlord and tenant relationship including any ‘sublease’ and any further sublease md code ann real prop sec h lexisnexis the terms landlord and tenant are very broadly defined to include any landlord and any tenant id sec g m and it is clear to us that there was a set monthly rent that maney paid to monk and the allocation of maintenance and repair expenses was understood and followed by each of them we therefore specifically find that monk and maney had a valid oral lease and we have previously held that valid oral leases can be used to claim rental deductions see lim v commissioner tcmemo_1998_432 wy’east color inc v commissioner tcmemo_1996_136 the issue then becomes whether this particular oral lease was merely a formality or had real substance on this issue we find that the lease did reflect reality one of its terms remember was that monk would be responsible for any repairs on the outside of the building while maney would be responsible for any repairs on the inside--the swing-in swing-out cost allocation rather than have maney submit bills to him for any external work done maney would pay for it up front and subtract the amount_paid from that month’s rent we find both monk’s and maney’s testimony credible on this point and also find that this is in fact what happened there is ample evidence in the dome book that the insurance was split along the same lines with maney paying monk in addition to the monthly rent that portion of the insurance attributable to the inside of the premises both these practices show that the relationship between monk and maney was that of landlord and tenant even more telling however is that monk’s financial interest--which consisted primarily of his monthly rent payment-- wasn’t tied to the profits or losses of chuck’s place in 51_tc_548 revd on other grounds 446_f2d_701 9th cir we stated that one of the critical elements in determining whether a lease is actually a joint_venture is whether there is a risk of loss in the taxpayer in that case the taxpayer’s rent payments were directly tied to the profits of the business but because he was not required to contribute to any losses he had no risk of loss and therefore was not involved in a joint_venture id by this standard monk looks even less like a partner not only is he not required to contribute to any losses sustained by chuck’s place but he receives gross_rent in the same amount each month regardless of what those profits might be in fact the only evidence that weighs in favor of calling chuck’s place a joint_venture instead of calling it a business owned by maney that pays rent to monk is monk’s history of listing himself as the bar’s owner on his original tax returns and putting his own name on the state licensing applications and other paperwork but we look at these facts in the context of their old friendship seen that way this evidence looks more like one friend trying to help another who made a mistake a long maney also testified that he and not monk has the bar’s logo tattooed on his chest though the court did not undertake a visual inspection we found him credible on this point his numerous expressions of pride in the bar and its role in the neighborhood--and the fact that it is named chuck’s place and not say famous ray’s --are additional albeit minor factors supporting our conclusion that the bar is his long time ago maney believed that his 40-year-old felony conviction would make fulfillment of his dream of owning a bar impossible if he filed for the licenses himself so monk filed the paperwork for him not realizing how much it might matter whose name was on the liquor and lottery licenses or on the bank account though we assert no expertise in maryland administrative law it seems unlikely that either monk or maney will benefit from the position on the true ownership of chuck’s place that they have taken in this case when maryland authorities learn of it further bolstering their credibility on this point in situations like this where there is written documentation which contradicts the reality of a situation we disregard the documents to properly tax the person actually earning the income we did just this in the very similar case of malone v commissioner tcmemo_2005_69 where we held that a family music business should be taxed to the children who actually ran the business and not to the parents whose names were on the legal paperwork a lthough not determinative in a general sense in a labor-intensive business with no employees there is a strong suggestion that the individuals performing the labor own the business id likewise we find in this case that the profits and losses from chuck’s place are not assignable to monk who had no real involvement in the business despite the fact that he put his name on the paperwork in addition neither monk nor maney understood the significance of monk’s submission of the dome book to his accountant and his reporting the business on his tax_return we believe them to be sincere if completely mistaken when they say they didn’t think it mattered where the money was reported as long as it was reported somewhere although both have long practical experience as businessmen neither has the formal education to understand the complexities of the code--monk has no training past high school and maney left school after the fifth grade and that’s why monk had a professional accountant hahn take care of his somewhat complicated tax_return each year unfortunately hahn misunderstood monk’s involvement with chuck’s place when monk said that he bought a bar he meant he had bought the building but hahn reasonably thought monk meant that he was running the bar himself when the audit began hahn looked more closely into monk’s involvement--or rather lack of involvement--in chuck’s place and saw the mistake immediately it was this epiphany--not the expected tax consequences of the audit--that moved hahn to amend monk’s tax returns for the previous three years and change the way chuck’s place was reported on his later tax returns in other words we find the inclusion of chuck’s place on monk’s schedule c was a mistake rather than an admission--a mistake that was corrected as soon as it was discovered we also find that this mistake should not give rise to an accuracy-related_penalty under sec_6662 monk provided correct information to the accountant he gave him all the information he had and the mistake was a result of his accountant’s entirely understandable error that’s all monk needs to show under sec_1 b of the income_tax regulations see eg 68_f3d_868 5th cir affg tcmemo_1993_634 when all the evidence is considered the picture becomes clear that monk’s relationship with maney regarding chuck’s place is truly that of a landlord tenant because this will trigger various computational adjustments decisions will be entered under rule
